Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 11, as amended, recite transmit, via the transmitter, a wireless signal to a portable terminal of a person, in response to the detector detecting the person within the predetermined range of the machine, wherein the wireless signal causes automatic launching and display of an application on the portable terminal.
The specification discloses:
[0106] If the portable terminal 200A receives the first wireless signal (S201: YES) while the user A is moving toward the vending machine 10A, the launching unit 201 may determine whether or not the app has been launched. If the app has still not been launched in the portable terminal 200A (S202: NO),  the launching unit 201 may display a launch notification for the app on the touch panel 240 requesting launching of the app (S203). It should be noted that in this case the launching unit 201 may automatically launch the app.

	As indicated above the specification teaches displaying notification for requesting launching of the app and does not discloses the automatically displaying of the app on the mobile device. 
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 8,856,045 B1) in view of Hohmann et al.  (US 2005/0253807 A1) further in view of Ward et al. (US 2005/0205666 A1). 

Claims 1, 11:
Patel teaches a machine comprising of a detector, transmitter, receiver; and 
a processor to identify and transmit a wireless signal to a portable terminal and receiving a connection request signal from the portable terminal and establish connection with the portable terminal (vending machine allowing a user to make a cashless purchase from a payment acceptance unit or machine, an adapter module for bridging the communication between the machine and the mobile device, the machine calls the mobile device …to establish a link) (see fig. 1, col. 12 line 52 to col. 13 line 40). Patel failed to teach a detector for detecting people, which are located within a predetermined range of the machine for at least a predetermined time and transmitting the wireless signal in response to detecting the person. 
Hohmann teaches a machine comprising of a detector, a transmitter, a receiver (see fig. 1, fig. 4 , [0056]-[0060]) and 
a processor configured by machine readable instructions to (see [0070]):
detect via the detector, people which are located within a predetermined range of the machine for at least a predetermined time (recognizing if a person is approaching the display and has remained in front for a few seconds) ([0037], [0075], [0082])); transmit via the transmitter, a wireless signal to a portable terminal of a person, in response to the detector detecting the person within the predetermined range of the machine for at least the predetermined time (see [0037], [0042]-[0045], [0060]). Further, Hohmann teaches identifying and establishing connection with a mobile device (portable device) (sending message to the mobile device) (see [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detector in Hohmann in Patel’s machine, in order to communicate with the person in the proximity of the machine and to transmit the signal in response to detecting the person for at least a predetermined time in order to make sure that the user is not just passing by, in order to save power. 
Patel teaches transmitting a wireless signal to a portable terminal and receiving a connection request signal from the portable terminal and establish connection with the portable terminal to make a cashless purchase from a payment acceptance unit or machine, an adapter module the machine calls the mobile device …to establish a link) (see fig. 1, col. 12 line 52 to col. 13 line 40); (user downloading an app, create an account…, a funding source for example could be debit card, credit card, campus card, rewards points, etc.)(see col. 28 lines 14-34). 
However, Patel also teaches mobile device App (140) acts as a communication bridge between the adapter module (associated with the payment accepting unit 120) and the server 130… the app can be assumed to be running on an associated mobile device and being displayed on the device (see fig. 10A-10D), further Patel teaches for the hands-free payment, some of the features can be automated or pre-selected (which has to do with the app) user can select whether he wanted to be alerted when he was in range of all payment accepting units or just “favorite” payment accepting unit 120 and the application would show the appropriate view (see col. 21 lines 1-65).
Patel failed to explicitly teach awarding one or more points to the identified portable terminal. Ward teaches a customer registering with loyalty tracking system by employing various methods and once registered, the loyalty tracking system may use (identification means can include a smart card, a cellular phone number, a cell phone, etc.) (see [0022]-[0025]). Further Ward teaches once a vend transaction has occurred, loyalty point are stored in the automatic merchandiser 12 and may be transferred to a loyalty tracking system 18. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Ward’s reward system in Patel’s vending machine in order to encourage purchases at the vending machine.  
Claims 2, 3, 12, 13:
Patel/Hohmann teaches transmitting a first wireless signal to the portable terminal, and, in response to the detector detecting a person, send via the transmitter, a second wireless signal to the portable device different than the first wireless signal; wherein the second wireless signal has a weaker transmission power than the first wireless signal (first a sensor sending infrared signal and then sending a signal to the mobile device (see fig. 1, col. 14 line 8-65, col. 21 line 65 to col. 22 line 64)(see Hohmann [0042], [0055]-[0057]).
Claims 4, 14:
 Patel teaches processor is further configured to identify a portable terminal connecting to the machine based on an order in which connection request signals are received (see col. 22 lines 26-60, col. 26 line 33 to col. 27 line 33).
Claims 5, 15:
Patel teaches wherein the identification unit causes information relating to a portable terminal with which a connection has been established to be displayed on a display unit of the machine (see fig. 8B, fig. 10, col. 28 lines 51-67).
	Claims 7, 8:
	Patel teaches a dispensing mechanism configured to dispense a beverage; wherein the machine is a beverage dispenser (see col. 1 lines 14-38, col. 3 lines 37-64)).
Claims 17, 18:  
Patel teaches receiving payment from the person; receiving a request to vend a beverage; and responsive to receiving the request, vending a requested beverage; dispensing the requested beverage (col. 29 lines 14-60, col. 30 lines 43-67) 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel Hohmann further in view of Ward and further in view of Royyuru et al. (US 2017/0076265 A1)
Claims 19, 20:
Patel teaches the payment system configured to send purchase completion signal to the mobile device after the purchase is completed (see col. 21 lines 60-64). Ward teaches if the customer has PDA device that transmits infrared signals, then the input device is able to receive the infrared signal to identify the input device … then the input device is able to receive the infrared signal to identify the customer and credit loyalty points to the customer based upon the completed vend transaction and vend amount, the transmitted signal may include information or data associated with the customer or the identification of the customer. Patel/Ward failed to explicitly teach wherein the processor is further configured to send a purchase completion signal to the identified portable terminal; wherein the purchase completion signal includes points added at the time of purchase. Royyuru teaches enrolling user in a mobile transaction system including a transaction device such as fuel pumps, vending machine or fuel pumps, etc., configured to communicate with a mobile device (see [0070]). Further Royyuru teaches transmitting a receipt of the transaction to the mobile device (see fig. 6-8, [0075-[0079], [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Royyuru’s transmission of payment information to the mobile device in Patel/Ward vending machine transaction in order to provide the user with a purchase record. 

Response to Arguments
Applicant's arguments filed 3/29/22 have been fully considered and addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Promoting collaborative mobile payment by using NFC-Micro SD technology; Szu-Hui Wu et al., 2013 IEEE 10th International Conference on Services Computing.
Payment Applications Make E-Commerce Mobile Neal Leavitt; Technology News; 2010 IEEE
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688